DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Objections
Claim 15 is objected to.  Claim 15 depends from claim 1 which is drawn to a clip.  However, claim 15 recites language directed to a frame and panel which are not positively claimed.  The applicant should note that the sub combination clip is claimed and not the frame and panel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,795,091 to Burwell.
Regarding claim 1, Burwell discloses a clip comprising a plate (fig. 4: 59) defining a first engaging portion (32) at a first end, a second engaging portion (36) at a second end, a fastener aperture (slot filled by 16), and a projecting portion (53) extending away from the plate near the first engaging portion (32) and between the first and second ends, a washer slot (fig. 3: 57, multiple slots) alongside the aperture.  Also, the first 
Regarding claim 2, the first engaging portion may inherently engage a flange.
Regarding claim 3, the engaging portions may inherently engage frames or panels and the clip may inherently assist in fastening a panel to a frame.
Regarding claim 4, the fastener aperture is an elongated slot (fig. 3: 51).
Regarding claims 5 and 19, a plane of the second engaging portion extends away from a plane of the first engaging portion at an obtuse angle (angles of 32-26 and angle of 36 or 12 being obtuse).
Regarding claim 7, an edge (36) of the second engaging portion may inherently engage a second member.
Regarding claims 8, 20 and 21, the projecting portion (53) is an elongated ridge (fig. 3: 53) extending alongside the first engaging portion of the plate.
Regarding claim 11, a method of constructing is disclosed by fastening the clip to two members in order to secure the members together.
Regarding claim 12, a threaded bolt (16) end passes through the aperture and rotating the bolt to secure the clip to a second member.
Regarding claim 13, the second member has a threaded female portion (fig. 1: area where bolt threads are threaded into 18.
Regarding claim 14, a washer (55) is located between bolt head (20) and clip.
Regarding claim 15, the clip is inherently attachable to a frame and panel.
Regarding claim 16, claim 16 is rejected for reasons cited in the rejection of claim 1 and 14.  Also, a cap (38).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,795,091 to Burwell.
Regarding claim 10, Burwell does not explicitly disclose multiple clips.  However, multiple clips are required for the purposes disclosed by Burwell.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple clips, since it has been held that a mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.   More clips would secure a plurality of required components.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,795,091 to Burwell in view of U.S. Patent No. 2,397,023 to Lloyd.
Regarding claim 22, Burwell discloses the clip securing steel (column 22) and wood (panel disclosed as a cross-tie, column 3, line 31), but not steel and concrete.  Lloyd discloses the use of concrete cross ties (page 2, right column, lines 27-40).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Burwell by using concrete in place of wood for increased strength.
Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive.  The applicant argues the “flat contact surface” is not disclosed by Burwell.  The applicant argues that Burwell discloses two curved finger portions as the contact surface.  Also, the applicant argues the fingers of Burwell only make contact at one line where the finger like portions (26, 28) are because they are curved.  However, the applicant should note that the claim (currently canceled claim 6, the subject matter now being part of claim 1) is drawn to “a flat contact surface” (not a “flat contacting surface” as the applicant argues) and is not drawn to the actual shape of the first engaging portion.  There are no structural limitations to this portion, only a functional limitation to a contact surface which is flat.  The actual contact surface is the portion of the first engaging portion (26, 28) which comes into contact (with 34).  This component, 26 & 28, is a rigid component pressed into contact with a flat surface (34).  The actual “contact surface”, as the applicant states, is a line.  This line is a flat line when contacting 34 and therefore the “contact surface” is flat.  The applicant states the contact surface of Burwell is curved and not flat.  However, when contacting 34, the entirety of the curved portion is not in contact and is therefore, not a contact surface, only the portion in contact may be considered a contact surface.  The entirety of 32 is not a contact surface.  The portion which contacts is a line as the applicant states.  This line is flat as it does not have elements up or down, and is horizontal.  If portion 34 were to be curved and the fingers 26, 28 of Burwell were to be nested within such a curve, only then would the contact surface be non-flat.
It should also be noted that the limitation of “for contacting a flat surface” is merely functional with no flat surface actually claimed.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.

/BASIL S KATCHEVES/           Primary Examiner, Art Unit 3633